Exhibit 10.94

MONEYGRAM INTERNATIONAL, INC.

2005 OMNIBUS INCENTIVE PLAN

STOCK OPTION AGREEMENT

(FOR OPTIONEES IN FRANCE)

This Global Stock Option Agreement (this “Agreement”) is made effective as of
[            ], 20[        ] (the “Grant Date”) between MoneyGram International,
Inc., a Delaware corporation (the “Company”), and [            ] (the
“Optionee”). Each capitalized term used but not defined in this Agreement shall
have the meaning assigned to that term in the Company’s 2005 Omnibus Incentive
Plan (the “U.S. Plan”).

WHEREAS, in connection with the Optionee’s employment with the Company, the
Company desires to grant to the Optionee an option to purchase shares of the
Company’s Common Stock, par value $0.01 per share (the “Common Stock”) on the
date hereof pursuant to the terms and conditions of this Agreement, the 2005
Omnibus Incentive Plan for Grantees in France (the “French Sub-Plan”) and the
U.S. Plan (collectively, the “Plan”);

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Grant of Option.

Subject to the terms and conditions of the Plan and this Agreement, the Company
hereby grants to the Optionee on the Grant Date, an option to purchase up to
[            ] shares of Common Stock at the option price set forth in Section 2
(the “Option”).

The foregoing award is a U.S. Non-qualified Stock Option granted under the Plan,
which is incorporated herein by this reference and made part of this Agreement.
The Option is not an incentive stock option within the meaning of Section 422 of
the United States Internal Revenue Code of 1986, as amended (the “Code”).

The Option is intended to qualify for the favorable income tax and social
security regime in France under Sections L. 225-177 to L. 225-186-1 of the
French Commercial Code, as amended. Certain events may affect the status of the
Option as French-qualified and the Option could be disqualified in the future.
The Company does not make any undertaking or representation to maintain the
qualified status of the Option during the lifetime of the Option. If the Option
no longer qualifies for favorable tax and social security tax treatment in
France, favorable tax and social security treatment will not apply and the
Optionee will be required to pay any applicable income tax and social security
contributions resulting from the Option.

2. Option Price.

The per share purchase price of the shares subject to the Option shall be
$             (the “Option Price”). Such Option Price meets the requirements of
Section II.2(c) of the French Sub-Plan.



--------------------------------------------------------------------------------

3. Term of Option and Exercisability.

(a) The term of the Option shall be for a period of nine and one-half (9  1/2)
years from the Grant Date, terminating at the close of business on
[            ], 20[        ] (the “Expiration Date”) or such shorter period as
is prescribed in Sections 6 and 7 of this Agreement. Subject to the provisions
of Sections 5, 6 and 7 of this Agreement, the Option shall vest and become
exercisable as follows:

 

Vesting Date    Aggregate Percentage Vested

[Insert vesting schedule]

  

There shall be no partial vesting during any period. Except as set forth in
Section 6 hereof, if the Optionee’s employment with the Company or any of its
Subsidiaries is terminated on or prior to the fourth anniversary of the Grant
Date, the unvested portion of the Option shall be forfeited as described in
Section 6 hereof.

(b) For purposes of this Agreement, “Subsidiary” shall mean any present or
future “subsidiary corporation” of the Company, as defined in Section 424(f) of
the Code.

4. Sale Restriction and Holding Period for French-Qualified Options.

(a) Shares of Common Stock acquired upon exercise cannot be sold or transferred
before the expiration of the applicable holding period for French-qualified
options set forth by Section 163 bis C of the French Tax Code, as amended,
except as provided in the French Sub-Plan or as otherwise in keeping with French
law. Under current law, the holding period is four years from the Grant Date,
but shall not be more than three years from the date on which the Optionee
exercises his or her Option. In order to satisfy this holding period, the
Company shall restrict the transfer of the shares of Common Stock until the
expiration of the relevant holding period to benefit from the favorable tax and
social regime in France.

(b) The sale of shares of Common Stock before the end of the four-year holding
period following the Grant Date will not result in the loss of the favorable tax
and social security regime in the event of the following special circumstances:
(i) death, (ii) Disability (as defined in the French Sub-Plan), (iii) dismissal
(as defined by Section 91-ter of Exhibit II to the French Tax Code and as
construed by the French Tax Circulars and subject to the fulfillment of related
conditions), or Forced Retirement where Participant has exercised his or her
Option at least three months prior to the sending of the notice of dismissal or
prior to the effective date of the Forced Retirement.

 

2



--------------------------------------------------------------------------------

5. Effect of Change in Control.

Notwithstanding the vesting provisions contained in Section 3 above, but subject
to the other terms and conditions contained in this Agreement, from and after a
Change in Control (as defined below) the following provisions shall apply:

(a) If at the time of the Change in Control, the per share Fair Market Value of
the Common Stock does not exceed the per share Option Price, then this Option,
whether vested or unvested, shall immediately terminate in full and be of no
further force or effect; and

(b) If at the time of the Change in Control, the per share Fair Market Value of
the Common Stock exceeds the Option Price, then the Committee, in its sole
discretion, may:

(i) provide the Optionee a reasonable amount of time (such period of time to be
determined by the Committee in its sole discretion) to exercise the vested and
unexercised portion of this Option that is outstanding at the time of the Change
in Control and, if not exercised within such period, have this Option terminate
in full and be of no further force or effect with respect to any unexercised
portion of such Option (and the unvested portion of this Option shall be
forfeited);

(ii) provide for the termination of this Option in exchange for payment to the
Optionee of the excess of (x) the aggregate Fair Market Value of the Common
Stock issuable pursuant to the vested portion of the Option that is outstanding
and unexercised at the time of the Change in Control over (y) the aggregate
Option Price for such vested portion of the Option (and the unvested portion of
this Option shall be forfeited); or

(iii) if the Change in Control involves the merger or consolidation of the
Company with or into another entity, provide for the substitution by the
surviving entity or its direct or indirect parent of awards with substantially
the same terms as this Option in accordance with Section 409A of the Code and
Section 4(c) of the Plan.

Such actions and adjustments shall be subject to Section II.5 of the French
Sub-Plan.

(c) Notwithstanding the other provisions of this Section 5, if a Change in
Control occurs, and after giving effect thereto (i) the Common Stock no longer
trades on a United States securities exchange or trading market, and (ii) the
Optionee’s employment is terminated by the Company or any of its Subsidiaries
without Cause (as defined in Section 6 below) or the Optionee terminates his or
her employment with “Good Reason” (as such term is defined below) or is
terminated by his or her employer for reasons considered Good Reason in each
case following the occurrence of such Change in Control, then any portion of the
Options outstanding as of the termination of employment but not previously
vested shall automatically accelerate and become vested. “Good Reason” with
respect to the Optionee shall mean following a Change in Control: (A) a material
reduction in the Optionee’s position or responsibilities from the Optionee’s
position or responsibilities in effect immediately prior to such Change in
Control, excluding for this purpose an isolated, insubstantial or inadvertent
action not taken in bad faith; (B) a material reduction in the Optionee’s base
salary or target bonus opportunity, if any, as in effect immediately prior to
such Change in Control, except in

 

3



--------------------------------------------------------------------------------

connection with an across-the-board reduction of not more than 10% applicable to
similarly situated employees of the Company, or (C) the reassignment, without
the Optionee’s consent, of the Optionee’s place of work to a location more than
50 miles from the Optionee’s place of work immediately prior to the Change in
Control; provided that none of the events described in clauses (A), (B) and
(C) shall constitute Good Reason hereunder unless (x) the Optionee shall have
given written notice to the Company of the Optionee’s intent to terminate his
employment with Good Reason within sixty (60) days following the occurrence of
any such event and (y) the Company shall have failed to remedy such event within
thirty (30) days of the Company’s receipt of such notice. Such acceleration of
the vesting of the Option shall be subject to section II.5 of the French
Sub-Plan.

(d) For purposes of this Agreement, notwithstanding the definition of Change in
Control in any other agreement or plan that may be applicable to the Optionee,
“Change in Control” shall mean (i) a sale, transfer or other conveyance or
disposition, in any single transaction or series of transactions, of all or
substantially all of the Company’s assets, (ii) the transfer of more than 50% of
the outstanding securities of the Company, calculated on a fully-diluted basis,
to an entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
United States Securities Exchange Act of 1934 (the “Exchange Act”)), or
(iii) the merger, consolidation reorganization, recapitalization or share
exchange of the Company with another entity, in each case in clauses (ii) and
(iii) above under circumstances in which the holders of the voting power of the
outstanding securities of the Company, as the case may be, immediately prior to
such transaction, together with such holders’ affiliates and related parties,
hold less than 50% in voting power of the outstanding securities of the Company
or the surviving entity or resulting entity, as the case may be, immediately
following such transaction; provided, however, that the issuance of securities
by the Company shall not, in any event, constitute a Change in Control, and for
the avoidance of doubt a sale or other transfer or series of transfers of all or
any portion of the securities of the Company held by the Investors and their
affiliates and related parties shall not constitute a Change in Control unless
such sale or transfer or series of transfers results in a entity or group (as
defined in the Exchange Act) other than the Investors and their affiliates and
related parties holding more than 50% in voting power of the outstanding
securities of the Company.

For purposes hereof, “Investors” shall mean the “Investors” as defined in that
certain Amended and Restated Purchase Agreement, dated March 17, 2008, by and
between the Company and the other parties thereto, and their respective
affiliates (not including the Company).

6. Effect of Termination of Employment.

If the Optionee’s employment is terminated, the following shall apply:

(a) if the Optionee’s employment with the Company or any of its Subsidiaries is
terminated for Cause (as defined below), any portion of the Option that has not
been exercised on the date of the Optionee’s termination of employment, whether
vested or unvested, shall be immediately forfeited.

 

4



--------------------------------------------------------------------------------

(b) if the Optionee’s employment with the Company or any of its Subsidiaries is
terminated by the Company without Cause or the Optionee terminates his or her
employment with or is terminated for Good Reason, any portion of the Option that
has not vested on the date of the Optionee’s termination of employment shall be
forfeited, and any portion of the Option that has vested may be exercised until
the earlier of (i) the Expiration Date and (ii) the date that is one hundred
eighty (180) days after the date of the Optionee’s termination of employment.
However, if the Optionee dies after the Optionee terminates employment due to
Cause or Good Reason within such specified period, the Optionee’s heirs, the
legal representative of the Optionee’s estate or the legatee of the Options
under the Optionee’s last will must exercise the Options within six months of
the Optionee’s death. Any Options exercised in this manner will benefit from the
favorable tax and social security treatment of the French-qualified Options,
irrespective of the date of sale of the shares of Common Stock subject to the
Options; thus the minimum holding period described above in Section 4 will not
apply. Any Options that remain unexercised shall expire six months following the
Optionee’s date of death.

(c) if the Optionee resigns without Good Reason or for any reason other than
death or Disability (as defined below), any portion of the Option that has not
vested on the date of the Optionee’s termination of employment shall be
immediately forfeited, and any portion of the Option that has vested may be
exercised until the earlier of (i) the Expiration Date, or (ii) the date that is
thirty (30) days after the date of the Optionee’s termination of employment.
However, if the Optionee dies after the Optionee resigns without Good Reason for
any reason other than death or Disability within such specified period, the
Optionee’s heirs, the legal representative of the Optionee’s estate or the
legatee of the Options under the Optionee’s last will must exercise the Options
within six months of the Optionee’s death. Any Options exercised in this manner
will benefit from the favorable tax and social security treatment of the
French-qualified Options, irrespective of the date of sale of the shares of
Common Stock subject to the Options; thus the minimum holding period described
above in Section 4 will not apply. Any Options that remain unexercised shall
expire six months following the Optionee’s date of death.

(d) if the Optionee’s employment with the Company or any of its Subsidiaries is
terminated due to a Disability, any portion of the Option that has not vested on
the date of the Optionee’s termination of employment and that does not vest
pursuant to Section 6(f) shall be forfeited, and any portion of the Option that
has vested, or that vests pursuant to Section 6(f) below, may be exercised until
the earlier of (i) the Expiration Date and (ii) the date that is twelve
(12) months after the later of the date of the Optionee’s termination due to
Disability or the date of any subsequent vesting pursuant to Section 6(f) below.
However, if the Optionee dies after the Optionee terminates employment due to
Disability within such specified period, the Optionee’s heirs, the legal
representative of the Optionee’s estate or the legatee of the Options under the
Optionee’s last will must exercise the Options within six months of the
Optionee’s death. Any Options exercised in this manner will benefit from the
favorable tax and social security treatment of the French-qualified Options,
irrespective of the date of sale of the shares of Common Stock subject to the
Options; thus the minimum holding period described above in Section 4 will not
apply. Any Options that remain unexercised shall expire six months following the
Optionee’s date of death.

 

5



--------------------------------------------------------------------------------

(e) if the Optionee’s employment with the Company or any of its Subsidiaries is
terminated due to death, any portion of the Option that has not vested on the
date of the Optionee’s termination of employment shall immediately become
exercisable by the Optionee’s heirs, the legal representative of the Optionee’s
estate or by the legatee of the Options under the Optionee’s last will for the
six-month period following the date of the Optionee’s death, without regard for
the term of the Option set forth in Section 3 above. Any Options exercised in
accordance with this paragraph will benefit from the favorable tax and social
security treatment of the French-qualified Options, irrespective of the date of
sale of the shares of Common Stock subject to the Options; thus the minimum
holding period described above in Section 4 will not apply. Any Options that
remain unexercised shall expire six months following the Optionee’s date of
death.

(f) if the Optionee’s employment with the Company or any of its Subsidiaries is
terminated due to a Disability (as defined below), then (x) upon such
termination, the portion of such Option that otherwise, absent such termination,
would vest during the 12-month period following the date of such termination
shall vest on the date of termination. The number of Options deemed exercisable
upon termination shall be calculated after giving effect to the acceleration of
vesting specified in this clause (f).

The Committee shall have the exclusive discretion to determine when the Optionee
is no longer actively employed for purposes of the Option.

For purposes of this Agreement, “Cause” shall mean (A) the Optionee’s willful
refusal to carry out, in all material respects, the reasonable and lawful
directions of the person or persons to whom the Optionee reports or the Board
that are within the Optionee’s control and consistent with the Optionee’s status
with the Company or its Subsidiary and his or her duties and responsibilities
hereunder (except for a failure that is attributable to the Optionee’s illness,
injury or Disability) for a period of 10 days following written notice by the
Company or its Subsidiary to the Optionee of such failure, (B) fraud or material
dishonesty in the performance of the Optionee’s duties hereunder, (C) an act or
acts on the Optionee’s part constituting (x) a felony under the laws of the
United States or any state thereof, (y) a misdemeanor involving moral turpitude
or (z) a material violation of the securities laws of the United States or any
state thereof, (D) an indictment of the Optionee for a felony under the laws of
the United States or any state thereof, (E) the Optionee’s willful misconduct or
gross negligence in connection with the Optionee’s duties which could reasonably
be expected to be injurious in any material respect to the financial condition
or business reputation of the Company as determined in good faith by the Board,
(F) the Optionee’s material breach of the Company’s Code of Ethics, Always
Honest policy or any other code of conduct in effect from time to time to the
extent applicable to the Optionee, and which breach could reasonably be expected
to have a material adverse effect on the Company as determined in good faith by
the Board, (G) the Optionee’s breach of the Employee Trade Secret, Confidential
Information and Post-Employment Restriction Agreement (the “Post-Employment
Restriction Agreement”) which breach has an adverse effect on the Company or its
Subsidiaries, or (H) an equivalent act as shall constitute “Cause” under the
terms of any employment agreement or employment law applicable to the Optionee.

 

6



--------------------------------------------------------------------------------

For purposes of this Agreement, “Disability” shall mean that the Optionee has
suffered a Disability as that term is defined in the French Sub-Plan and is also
physically or mentally incapacitated and is therefore unable for a period of six
(6) consecutive months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period to perform his or her duties. Any question as to
the existence of the Disability of the Optionee for purposes of this Agreement
as to which the Optionee and the Company cannot agree shall be determined in
writing by a qualified independent physician mutually acceptable to the Optionee
and the Company. If the Optionee and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
The determination of Disability made in writing to the Company and the Optionee
shall be final and conclusive for all purposes of the Agreement

7. Forfeiture and Repayment Provisions.

(a) Failure to properly execute the Agreement (and each other document required
to be executed by the Optionee in connection with the Optionee’s receipt of the
Option) in a timely manner following the Grant Date may result in the forfeiture
of the Option, as determined in the sole discretion of the Company.

(b) The right to exercise this Option shall be conditional upon the fact that
the Optionee has read and understood the forfeiture and repayment provisions set
forth in this Section 7, that the Optionee has not engaged in any misconduct or
acts contrary to the Company as described below, and that the Optionee has no
intent to leave employment with the Company or any of its Subsidiaries for the
purpose of engaging in any activity or providing any services which are contrary
to the spirit and intent of the Post-Employment Restriction Agreement.

(c) The Company is authorized to suspend or terminate this Option and any other
outstanding stock option held by the Optionee prior to or after termination of
employment if the Optionee engages in any conduct agreed to be avoided pursuant
to the Post-Employment Restriction Agreement. If, at any time during the
applicable restriction period described in the Post-Employment Restriction
Agreement, the Optionee engages in any conduct agreed to be avoided pursuant to
the Post-Employment Restriction Agreement, then any gain (without regard to tax
effects) realized by the Optionee from the exercise of this Option, in whole or
in part, shall be paid by the Optionee to the Company. The Optionee consents to
the deduction from any amounts the Company or any of its Subsidiaries owes to
the Optionee to the extent of the amounts the Optionee owes the Company
hereunder.

(d) Misconduct.

(i) The Company is authorized to suspend or terminate this Option and any other
outstanding stock option held by the Optionee prior to or after termination of
employment if the Company reasonably determines that during the Optionee’s
employment with the Company or any of its Subsidiaries:

(1) The Optionee knowingly participated in misconduct that causes a misstatement
of the financial statements of the Company or any of its Subsidiaries or
misconduct which represents a material violation of any code of ethics of the
Company applicable to the Optionee or of the Always Honest compliance program or
similar program of the Company; or

 

7



--------------------------------------------------------------------------------

(2) The Optionee was aware of and failed to report, as required by any code of
ethics of the Company applicable to the Optionee or by the Always Honest
compliance program or similar program of the Company, misconduct that causes a
misstatement of the financial statements of the Company or any of its
Subsidiaries or misconduct which represents a material violation of any code of
ethics of the Company applicable to the Optionee or of the Always Honest
compliance program or similar program of the Company.

(ii) If, at any time after the Optionee exercises this Option, in whole or in
part, the Company reasonably determines that the provisions of Section 7(c)
applies to the Optionee, then any gain (without regard to tax effects) realized
by the Optionee from such exercise shall be paid by the Optionee to the Company.
The Optionee consents to the deduction from any amounts the Company or any of
its Subsidiaries owes to the Optionee to the extent of the amounts the Optionee
owes the Company under this Section 7.

8. Method of Exercising Option; Payment of Option Price; Delivery of Purchased
Shares.

(a) Subject to the terms and conditions of this Agreement, the Optionee may
exercise the Option by following the procedures established by the Company from
time to time. In addition, the Optionee may exercise the Option by written
notice to the Company as provided in Section 11(m) of this Agreement that states
(i) the Optionee’s election to exercise the Option, (ii) the Grant Date of the
Option, (iii) the Option Price of the shares, (iv) the number of shares as to
which the Option is being exercised, (v) the manner of payment and (vi) the
manner of payment for any Tax-Related Items (as defined in Section 9 below)
withholding amount. The notice shall be signed by the Optionee or the Person or
Persons exercising the Option. The notice shall be accompanied by payment in
full of the Option Price and the Tax-Related Items withholding for all shares
designated in the notice. To the extent that the Option is exercised after the
Optionee’s death, the notice of exercise shall also be accompanied by
appropriate proof of the right of such Person or Persons to exercise the Option.

(b) Payment of the Option Price shall be made to the Company through one or a
combination of the following methods; provided, that in each such case, such
payment method is not prohibited by, or contrary to, any loan document to which
the Company is a party:

(i) If the Optionee exercises the Option prior to the expiration of the holding
period described in Section 4(a) above and prior to such time as the holding
period shall have ceased to be applicable to the Optionee pursuant to
Section 4(b) above, the Optionee must pay the Option Price and any Tax-Related
Items withholding by cash, in United States currency (including check, draft,
money order or wire transfer made payable to the Company).

(ii) If the Optionee exercises the Option after the expiration of the holding
period described in Section 4(a) above and/or after such time as the holding
period shall have ceased to be applicable to the Optionee pursuant to
Section 4(b) above, the Optionee may pay the Option Price and any Tax-Related
Items withholding by cash in United States currency (including check, draft,
money order or wire transfer made payable to the Company), or pursuant to a
cashless exercise program adopted by the Company in connection with the Plan.

 

8



--------------------------------------------------------------------------------

No delivery, surrender or attestation to the ownership of previously owned
shares of Common Stock having a Fair Market Value on the date of delivery equal
to the aggregate Option Price may be used to pay the Option Price.

(c) Upon any exercise of the Option, and subject to the payment of the Option
Price under Section 8(b) and of all Tax-Related Items obligations under
Section 9, the Company shall deliver the shares of Common Stock purchased in
book entry form. The shares purchased shall be registered in the name of the
Optionee, the Optionee’s transferee, or if the Optionee so requests, in writing
at the time of exercise, jointly in the name of the Optionee and another person
with rights of survivorship. If the Optionee dies, the shares purchased shall be
registered in the name of the person entitled to exercise the Option in
accordance with the Plan.

9. Responsibility for Taxes.

(a) Regardless of any action the Company or the Optionees’s employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to the
Optionee’s participation in the Plan and legally applicable to the Optionee
(“Tax-Related Items”), the Optionee acknowledges that the ultimate liability for
all Tax-Related Items is and remains the Optionee’s responsibility and may
exceed the amount actually withheld by the Company or the Employer. The Optionee
further acknowledges that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including, but not limited to, the
grant, vesting or exercise of the Option, the subsequent sale of shares of
Common Stock acquired pursuant to such exercise and the receipt of any
dividends; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Option to reduce or eliminate the
Optionee’s liability for Tax-Related Items or achieve any particular tax result.
Further, if the Optionee has become subject to tax in more than one jurisdiction
between the Date of Grant and the date of any relevant taxable or tax
withholding event, as applicable, the Optionee acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

(b) Prior to the relevant taxable or tax withholding event, as applicable, the
Optionee will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Optionee authorizes the Company and/or the Employer, or their respective agents,
at their discretion, to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following: (i) withholding from the
Optionee’s wages or other cash compensation paid to the Optionee by the Company
and/or the Employer; or (ii) withholding from proceeds of the sale of shares of
Common Stock acquired at exercise of the Option either through a voluntary sale
or through a mandatory sale arranged by the Company (on the Optionee’s behalf
pursuant to this authorization); or (iii) if authorized by the Committee,
withholding in shares of Common Stock to be issued at exercise of the Option.

(c) To avoid any negative accounting treatment, the Company may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. If the obligation for
Tax-Related Items is satisfied by withholding in shares of Common Stock, for tax
purposes, the Optionee is deemed to have been issued the full number of shares
of Common Stock subject to the exercised Options, notwithstanding that a number
of the shares of Common Stock are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of the Optionee’s participation
in the Plan.

 

9



--------------------------------------------------------------------------------

(d) Finally, the Optionee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Optionee’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the shares or the proceeds of the sale of shares of Common
Stock, if the Optionee fails to comply with the Optionee’s obligations in
connection with the Tax-Related Items.

10. Adjustments.

In the event that the Company engages in a transaction such that any dividend or
other distribution (whether in the form of cash, shares of Common Stock, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares or other securities of the Company, issuance of
warrants or other rights to purchase shares or other securities of the Company
or other similar corporate transaction or event affects the shares covered by
the Option, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under this Agreement, the terms
of this Option (including, without limitation, the number and kind of shares
subject to this Option and the Option Price) shall be adjusted as set forth in
Section 4(c) of the Plan.

Upon a Change in Control, the Committee may, in its sole discretion, adjust the
terms of this Option (including, without limitation, the number and kind of
shares subject to this Option and the Option Price) by taking any of the actions
permitted under this Agreement and in accordance with Section 4(c) of the Plan.

Any adjustment provided for in this Section 10 is subject to Section II.5 of the
French Sub-Plan.

11. General Provisions.

(a) Interpretations. This Agreement is subject in all respects to the terms of
the Plan. A copy of the U.S. Plan and the French Sub-Plan shall be provided to
the Optionee. Terms used herein which are defined in the Plan shall have the
respective meanings given to such terms in the Plan, unless otherwise defined
herein. In the event that any provision of this Agreement is inconsistent with
the terms of the Plan, the terms of the Plan shall govern. Any question of
administration or interpretation arising under this Agreement shall be
determined by the Committee, and such determination shall be final, conclusive
and binding upon all parties in interest.

(b) No Rights as a Shareholder. Neither the Optionee nor the Optionee’s legal
representatives shall have any of the rights and privileges of a shareholder of
the Company with respect to the shares of Common Stock subject to the Option
unless and until such shares are issued upon exercise of the Option. Except as
expressly provided by the Plan, no adjustment shall be made for dividends or
other rights for which the record date is prior to the issuance of any purchased
shares and the delivery of any certificate or certificates for such shares.

 

10



--------------------------------------------------------------------------------

(c) Nature of Grant. In accepting the Option, the Optionee acknowledges,
understands and agrees that:

(i) the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time;

(ii) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past;

(iii) all decisions with respect to future option grants, if any, will be at the
sole discretion of the Company;

(iv) the Optionee’s participation in the Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate the Optionee’s employment or service relationship (if
any) at any time;

(v) the Optionee is voluntarily participating in the Plan;

(vi) the Option and any shares of Common Stock acquired under the Plan are not
intended to replace any pension rights or compensation;

(vii) the future value of the shares of Common Stock underlying the Option is
unknown, indeterminable and cannot be predicted with certainty;

(viii) if the underlying shares of Common Stock do not increase in value, the
Option will have no value;

(ix) if the Optionee exercises the Option and acquires shares of Common Stock,
the value of such shares of Common Stock may increase or decrease in value, even
below the Option Price;

(x) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from the Optionee’s termination of employment
by the Company or the Employer (for any reason whatsoever and whether or not in
breach of any employment law in the country where the Optionee resides, even if
otherwise applicable to the Optionee’s employment benefits from the Employer,
and whether or not later found to be invalid) and in consideration of the grant
of the Option to which the Optionee is otherwise not entitled, the Optionee
irrevocably agrees never to institute any claim against the Company or the
Employer, waives his or her ability, if any, to bring any such claim, and
releases the Company and the Employer from any such claim; if, notwithstanding
the foregoing, any such claim is allowed by a court of competent jurisdiction,
then, by participating in the Plan, the Optionee shall be deemed irrevocably to
have agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claims; and

 

11



--------------------------------------------------------------------------------

(xi) the following provisions apply only to the Optionees providing services
outside the United States, as determined by the Company:

A. the Option and any shares of Common Stock acquired under the Plan are
extraordinary items that do not constitute compensation of any kind for services
of any kind rendered to the Company or the Employer, and which is outside the
scope of the Optionee’s employment or service contract, if any;

B. the Option and any shares of Common Stock acquired under the Plan are not
part of normal or expected compensation or salary for any purposes, including,
but not limited to, calculating any severance, resignation, termination,
redundancy, dismissal, end of service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments and in no event
should be considered as compensation for, or relating in any way to, past
services for the Company, the Employer, or any Subsidiary of the Company; and

C. the Option grant and the Optionee’s participation in the Plan will not be
interpreted to form an employment or service contract or relationship with the
Company or any Subsidiary.

(d) No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Optionee’s participation in the Plan, or the Optionee’s acquisition or sale of
the underlying shares of Common Stock. The Optionee is hereby advised to consult
with his or her own personal tax, legal and financial advisors regarding his or
her participation in the Plan before taking any action related to the Plan.

 

(e) Data Privacy.

(i) The Optionee hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Optionee’s personal data
as described in this Agreement and any other Option grant materials by and
among, as applicable, the Employer, the Company and its Subsidiaries for the
exclusive purpose of implementing, administering and managing the Optionee’s
participation in the Plan.

(ii) The Optionee understands that the Company and the Employer may hold certain
personal information about the Optionee, including, but not limited to, the
Optionee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Options
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in the Optionee’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).

(iii) The Optionee understands that Data will be transferred to E*Trade
Financial Services, or such other stock plan service provider as may be selected
by the Company in the future or other stock plan service provider that is
selected by the Optionee to the extent permitted by the Company in its sole
discretion, in each case, that is assisting the Company with the implementation,
administration and management of the Plan. The

 

12



--------------------------------------------------------------------------------

Optionee understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipient’s country (e.g., the United
States) may have different data privacy laws and protections than France. The
Optionee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting the Optionee’s
local human resources representative. The Optionee authorizes the Company,
E*Trade Financial Services and any other possible recipients which may assist
the Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purpose of implementing, administering and
managing his or her participation in the Plan. The Optionee understands that
Data will be held only as long as is necessary to implement, administer and
manage the Optionee’s participation in the Plan. The Optionee understands that
he or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. The Optionee
understands, however, that refusing or withdrawing his or her consent may affect
the Optionee’s ability to participate in the Plan. For more information on the
consequences of the Optionee’s refusal to consent or withdrawal of consent, the
Optionee understands that he or she may contact his or her local human resources
representative.

(f) Option Not Transferable.

(i) Except as otherwise provided by the Plan or by the Committee, the Option
shall not be transferable other than by will or by the laws of descent and
distribution and the Option shall be exercisable during the Optionee’s lifetime
only by the Optionee or by the Optionee’s guardian or legal representative. The
Option may not be pledged, alienated, attached or otherwise encumbered, and any
purported pledge, alienation, attachment or encumbrance of the Option shall be
void and unenforceable against the Company or any Subsidiaries.

(ii) None of the purchased shares acquired pursuant to the exercise of this
Option shall be assigned, transferred, pledged, hypothecated, given away or in
any other manner disposed of or encumbered, whether voluntarily or by operation
of law, unless such transfer is in compliance with all applicable securities
laws (including, without limitation, the United States Securities Act of 1933,
as amended) and provided the holding periods set forth in Section 4 have been
met.

(g) Reservation of Shares. The Company shall at all times during the term of the
Option reserve and keep available such number of shares of Common Stock as will
be sufficient to satisfy the requirements of this Agreement.

(h) Securities Matters. The Company shall not be required to deliver any shares
of Common Stock until the requirements of any securities or other laws, rules or
regulations (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied.

(i) Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Optionee.

 

13



--------------------------------------------------------------------------------

(j) Successors and Assigns; No Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the Company and the Optionee and
their respective heirs, successors, legal representatives and permitted assigns.
Nothing in this Agreement, expressed or implied, is intended to confer on any
Person other than the Company and the Optionee, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

(k) Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.

(l) Governing Law; Arbitration. It is intended that the Options granted under
this French Sub-Plan shall qualify for the specific tax and social security
treatment applicable to Options granted under Sections L. 225-177 to L.
225-186-1 of the French Commercial Code, as amended, and in accordance with the
relevant provisions set forth by the French tax and social security laws, and
the terms of this French Sub-Plan shall be interpreted accordingly. The internal
law, and not the law of conflicts, of the State of Minnesota will govern all
questions concerning the validity, construction and effect of this Agreement.
Any controversy, dispute or claim arising under or in connection with this
Agreement (including, without limitation, the existence, validity,
interpretation or breach hereof and any claim based on contract, tort or
statute) shall be resolved by a binding arbitration, to be held in Minneapolis,
Minnesota pursuant to the U.S. Federal Arbitration Act and in accordance with
the then-prevailing National Rules of Resolution of Employment Disputes of the
American Arbitration Association (the “AAA”). The AAA shall select a sole
arbitrator. Each party shall bear its own expenses incurred in connection with
arbitration and the fees and expenses of the arbitrator shall be shared equally
by the parties involved in the dispute and advanced by them from time to time as
required. It is the mutual intention and desire of the parties that the
arbitrator be chosen as expeditiously as possible following the submission of
the dispute to arbitration. Once such arbitrator is chosen, and except as may
otherwise be agreed in writing by the parties involved in such dispute or as
ordered by the arbitrator upon substantial justification shown, the hearing for
the dispute will be held within sixty (60) days of submission of the dispute to
arbitration. The arbitrator shall render his or her final award within sixty
(60) days, subject to extension by the arbitrator upon substantial justification
shown of extraordinary circumstances, following conclusion of the hearing and
any required post-hearing briefing or other proceedings ordered by the
arbitrator. Any discovery in connection with arbitration hereunder shall be
limited to information directly relevant to the controversy or claim in
arbitration. The arbitrator will state the factual and legal basis for the
award. The decision of the arbitrator in any such proceeding will be final and
binding and not subject to judicial review and final judgment may be entered
upon such an award in any court of competent jurisdiction, but entry of such
judgment will not be required to make such award effective. Any action against
any party hereto ancillary to arbitration, including any action for provisional
or conservatory measures or action to enforce an arbitration award or any
judgment entered by any court in respect of any thereof may be brought in any
federal or state court of competent jurisdiction location within the State of
Minnesota, and the parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any federal or state court located within the State of Minnesota
over any such action. The parties hereby irrevocably waive, to the fullest
extent permitted by applicable law, any objection which they may now or
hereafter have to the laying of venue of any such action brought in such court
or any defense of inconvenient forum for the maintenance of such action. Each of
the parties hereto agrees that a judgment in any such action may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

 

14



--------------------------------------------------------------------------------

(m) Notices. The Optionee should send all written notices regarding this
Agreement or the Plan to the Company at the following address:

MoneyGram International, Inc.

EVP, General Counsel & Secretary

2828 North Harwood Street, 15th Floor

Dallas, TX 75201

(n) Amendments. The Company may amend this Agreement at any time; provided that,
subject to Section 10 hereof and Section 7 of the Plan, no such amendment,
alteration, suspension, discontinuation or termination shall be made without the
Optionee’s consent, if such action would materially diminish any of the
Optionee’s rights under this Agreement. The Company reserves the right to impose
other requirements on the Options and the Shares purchased upon exercise of the
Option, to the extent the Company determines it is necessary or advisable under
the laws of the country in which the Optionee resides pertaining to the issuance
or sale of Shares or to facilitate the administration of the Plan.

(o) Entire Agreement. This Agreement and the Plan and the other agreements
referred to herein and therein and any schedules, exhibits and other documents
referred to herein and therein constitute the entire agreement and understanding
among the parties hereto in respect of the subject matter hereof and thereof and
supersede all prior and contemporaneous arrangements, agreements and
understandings, both oral and written, whether in term sheets, presentations or
otherwise, among the parties hereto, or between any of them, with respect to the
subject matter hereof and thereof.

(p) Severability. If any provision of this Agreement is invalid, illegal, or
incapable of being enforced by any law, all other provisions of this Agreement
shall remain in full force and effect so long as the economic and legal
substance of the transactions contemplated hereby are not affected in any manner
materially adverse to any party. If any provision of this Agreement is held to
be invalid, illegal, or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible.

(q) Optionee Undertaking. The Optionee agrees to take such additional action and
execute such additional documents the Company may deem necessary or advisable to
carry out or effect one or more of the obligations or restrictions imposed
either on the Optionee or upon this Option pursuant to the provisions of this
Agreement.

(r) Counterparts. For the convenience of the parties and to facilitate
execution, this Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same document.

 

15



--------------------------------------------------------------------------------

(s) Confidentiality. The Optionee agrees to maintain the confidentiality of the
existence and terms of this Option; provided, however, that the Optionee may
disclose, on a confidential basis, the existence and terms of this Option to his
or her spouse, accountant and legal counsel and to the extent required by law or
legal process.

(t) Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Optionee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

(u) Language Consent. By accepting the Option, the Optionee confirms having read
and understood the documents relating to this grant (the Plan and the
Agreement), which were provided in the English language. The Optionee accepts
the terms of those documents accordingly.

En acceptant l’attribution, vous confirmez ainsi avoir lu et compris les
documents relatifs à cette attribution (le Plan, et le contrat) qui ont été
communiqués en langue anglaise. Vous acceptez les termes en connaissance de
cause.

12. Disqualification of French-Qualified Options. If the Option is modified,
adjusted or administered in a manner in keeping with the terms of the U.S. Plan
or as mandated as a matter of law, including laws relating to obligations for
Tax-Related Items, and the modification or adjustment is contrary to the terms
and conditions of the French Sub-Plan, the Option may no longer qualify as a
French-qualified Option. If the Option no longer qualifies as a French-qualified
Option, the Committee may, provided it is authorized to do so under the U.S.
Plan, determine to lift, shorten or terminate certain restrictions applicable to
the vesting or exercisability of the Option or the sale of the shares of Common
Stock, which may have been imposed under French Sub-Plan or in this Agreement
delivered to the Optionee. In any case where the Option granted under this
Agreement no longer qualifies for the favorable tax and social security regime
in France, the Optionee accepts and agrees that he or she will be responsible
for paying all Tax-Related Items resulting from the exercise of the Option
and/or the sale of the shares of Common Stock.

* * * * * * * *

 

16



--------------------------------------------------------------------------------

By signing below, the Optionee accepts this Option and the terms and conditions
in this Agreement and the Plan.

 

MONEYGRAM INTERNATIONAL, INC.

By:

 

Title:

 

OPTIONEE

 

Signature:

 

Print Name:

  [                                     ]

 

17



--------------------------------------------------------------------------------

[THIS IS THE SIGNATURE PAGE TO THE NON-QUALIFIED STOCK OPTION

AGREEMENT BETWEEN THE ABOVE-REFERENCED PARTIES]

 

18